CUNNINGHAM, J.
I concur in the result and order made by the majority of the court. I will state my reasons separately, which are as follows:
Chapter 2 of title 52, Civil Code of 1913, prescribes the form and manner by which a county or other designated municipality may authorize the creation of a bonded or funded indebtedness in excess of four per cent of the valuation of the taxable property within such municipality. The plan or system by which the indebtedness must be authorized and created and evidenced by an election to authorize its creation, the form of and sale of the bonds is prescribed in detail by paragraphs 5266 to 5284 of chapter 2, title 52, both inclusive. The municipality affected, which is already indebted to the constitutional limit of four per centum of the value of the taxable property, may in the manner prescribed, by pledging future taxes, raise a fund to meet a useful, desired or necessary purpose. Paragraph 5285, Civil Code of 1913, being the closing paragraph of chapter 2, is expressive of the legislative construction in some measure placed upon the chapter. It provides: “Nothing in this chapter contained shall be construed to prevent any county, school district, city, town or other municipal corporation from creating an indebtedness not exceeding four per centum of the value of the taxable property in such county, school district, city, town, or other municipal corporation; provided, that if such county, school district, city, town, or other municipal corporation shall desire to fund such indebtedness by the issuance of bonds therefor, said bonds shall be issued in all respects in conformity with the provisions of this chapter, and, provided, further, that it will not be necessary to hold the election required to be held herein; provided, that bonds may be issued under the provisions of this chapter, for the construction and reconstruction of roads, bridges and highways; for the construction of public buildings, and for any other lawful or necessary purpose. ...” Chapter 2, then, in the intention of the legislature, shall not be construed to prevent the creation of any legal *24indebtedness, which with the existing indebtedness will in the aggregate amount to a sum not in excess of four per centum of the value of the taxable property of such municipality affected. However, if such municipality desires to incur such indebtedness by the issuance of bonds therefor, then such bonds “shall be issued in all respects in conformity with the provisions of this chapter. ’ ’
Under the general powers of the board of supervisors given in paragraph 2418, Civil Code of 1913, the board, by subdivision 9 of said paragraph, is given power to erect and furnish a courthouse, jail, hospital, and such other buildings as may be necessary. Paragraph 5285, Civil Code of 1913, as construed by the legislature, preserves these general powers of the boards of supervisors in all respects to create a public indebtedness, not in excess of four per cent of the taxable property within their county, when the indebtedness created is of the ordinary class, payable by county warrant on demands examined and allowed by the board. The board must determine the necessity of creating the indebtedness; but if the question of the creation of such indebtedness is favorably determined, and the county or other municipality shall desire that such indebtedness shall become a bonded indebtedness when created, then the bonds shall be issued in all respects in conformity with the provisions of chapter 2 of title 52; provided that it will not be necessary to hold the election required to be held by paragraph 5267. There exists no question of the authority of the board of supervisors to create the indebtedness of the county of Yavapai in question, the present indebtedness together with the indebtedness proposed in the aggregate not exceeding four per centum of the value of the taxable property; but how shall the desire of the county to create such indebtedness by the issuance of bonds be determined? If the board of supervisors as representatives of the county order, of its own volition, the issuance of such bonds, then the order may be considered an expression of the desire of the county, in that respect, speaking through its governing board. The governing board has not made the order in the present case, but it has passed an ordinance upon the subject requiring an expression of the desire of the county upon the question of the issuance of such bonds to be ascertained through an election to be held upon the presenta*25tion to the hoard of an initiative petition signed by not less than fifteen per cent of the qualified electors of the county. No general law upon this subject controlling, subdivision 23 of paragraph 2418, Civil Code of Arizona of 1913, empowering boards of supervisors “to do and perform all other acts and things which may be necessary to the full discharge of the duties of the chief legislative authority of the county government, ...” would, with section 8 of part 1, article 4, state Constitution, give the board full power to enact such ordinance for such purpose. The authority to pass the ordinance and issue the order for the election for the purpose mentioned is not questioned except upon the grounds of the power of the board to create the indebtedness in the form of bonds. I have held that such power exists when bonds are desired by the county for that purpose. The purpose of the election in question is to determine if the county desires to fund the indebtedness by the issuance of bonds for the purpose of erecting and furnishing a courthouse for the county. If the election is held as provided by the county ordinance, and the result is in favor of the issuance of the bonds, and the board orders the indebtedness created in conformity with the provisions of chapter 2, title 52, then the liability, when the bonds are issued and sold, is contracted in pursuance to law and is valid under, paragraph 2431, Civil Code of Arizona of 1913.
The facts stated in the complaint are not sufficient to constitute a cause of action, for the reason the facts show that the board of supervisors are acting fully within the law, as expressed by the legislative power, and by an ordinance of their own.
Por these reasons I concur in the order made.